Title: From John Langdon Sibley to Henry Dearborn, 12 October 1808
From: Sibley, John Langdon
To: Dearborn, Henry


                  Extract of a letter from Mr. John Sibley dated Natchitoches Octr. 12. 1808.
                  Every thing in this quarter is quiet. the Season is healthy and very great crops of every thing. No occurrence amongst the Indians worthy of notice. Every body wishes the Embargo raised; but not untill the object for which it was layed is affected; or it is found insufficient to affect it. The late events in Spain seem to me very much to change our prospects in this quarter. If the Government of Spain in Europe is destroyed by France, Mexico and its dependencies are prepared to declare themselves independent & will place the present Vice King of Mexico at their head, until some branch of the Bourbon family shall arrive in America: they will cultivate the friendship of the United States by all means in their power. A very friendly intercourse on their part has already commenced; the heart of the new Governor Salcedo is entirely with us.
                  About thirty negroes from two or three plantations on Red river about 40 miles below this town deserted yesterday morning together. they stole arms, ammunition and horses. their persuers have not returned. they went towards the river Sabine, Govr. Salcedo said repeatedly when here, that he would have all such sent back that might come into his province, after his arrival, unless he received from the king an express order to the contrary. his sincerity will in a few days be put to proof.
               